UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7972


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LYNDELL THOMAS, a/k/a X-Man,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville.  W. Earl Britt,
Senior District Judge. (3:93-cr-00058-BR-3)


Submitted:   March 30, 2010                 Decided:   April 5, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lyndell Thomas, Appellant Pro Se. Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lyndell   Thomas   appeals   the   district   court’s   order

denying his 18 U.S.C. § 3582(c) (2006) motion.        We have reviewed

the record and find no reversible error.       Accordingly, we affirm

for the reasons stated by the district court.         United States v.

Thomas, No. 3:93-cr-00058-BR-3 (E.D.N.C. Oct. 13, 2009).             We

dispense   with   oral   argument   because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED




                                    2